Case 1:20-cv-23151-BB Document 33 Entered on FLSD Docket 06/11/2021 Page 1 of 2




                               iUNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                Case No. 20-cv-23151-BLOOM/Louis

 KAREEM PICKERING and
 AARON MUHAMMED,

         Plaintiffs,

 v.

 AKAL SECURITY, INC.,

       Defendant.
 ___________________________/

                                                 ORDER

         THIS CAUSE is before the Court upon non-party Nevada Smith’s request for leave to

 have Defendant’s Joint Settlement be made public, ECF No. [32] (“Motion”). On May 4, 2021,

 the parties in this case filed a Joint Notice of Settlement, ECF No. [30], of the claims in this case.

 Non-party Nevada Smith1 now requests that the parties’ private settlement agreement be made

 public but cites to absolutely no authority that would justify such a request. Absent any binding

 legal authority that would support requiring the parties to file a private settlement agreement on

 the public docket, the Court sees no basis to grant this Motion.

         Accordingly, it is ORDERED AND ADJUDGED that the Motion, ECF No. [32], is

 DENIED.




 1
   Nevada Smith previously requested leave to file an amicus brief to “provide this court [sic] with accurate
 facts that only Nevada Smith will provide” on the corporate identity of Defendant and of Defendant’s “Tax-
 Exempt Religious Cult” parent and subsidiary companies. ECF No. [15] at 2, 5. The Court denied Smith’s
 motion on October 14, 2020. ECF No. [16]. Smith then moved for reconsideration, ECF No. [17], which
 was also subsequently denied, ECF No. [18].
Case 1:20-cv-23151-BB Document 33 Entered on FLSD Docket 06/11/2021 Page 2 of 2

                                                   Case No. 20-cv-23151-BLOOM/Louis


        DONE AND ORDERED in Chambers at Miami, Florida, on June 10, 2021.




                                               _________________________________
                                               BETH BLOOM
                                               UNITED STATES DISTRICT JUDGE
 Copies to:

 Counsel of record




                                          2
